 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 DEBORAH LEE STACHEL, CSBN 230138
 3 Regional Chief Counsel, Region IX
   Social Security Administration
 4 CAROL CLARK, MOBN 42670
 5 Special Assistant United States Attorney
    160 Spear Street, Suite 800
 6  San Francisco, California 94105
 7 Tel: (415) 977-8979
   Fax: (510) 970-4813
 8 E-mail: Carol.S.Clark@ssa.gov
 9 Attorneys for Defendant
10 Meghan O. Lambert, Esq.
11 Osterhout Berger Disability Law, LLC
   521 Cedar Way, Suite 200
12 Oakmont, PA 15139
13 Phone: 412-794-8003
   Meghan@mydisabilityattorney.com
14 CA Bar ID: 258040
15 Attorney for Plaintiff, Carl Donald Thompson
16
                         UNITED STATES DISTRICT COURT
17                  FOR THE EASTERN DISTRICT OF CALIFORNIA
18
19 CARL DONALD THOMPSON,                  Case No. 2:20-cv-0003-KJN
20
           Plaintiff,                     STIPULATION AND ORDER FOR THE
21                                        AWARD OF ATTORNEY FEES UNDER
22                v.                      THE EQUAL ACCESS TO JUSTICE ACT
                                          (EAJA)
23 ANDREW SAUL,                           28 U.S.C. § 2412(d)
24 Commissioner of Social Security,
25             Defendant.
26        TO THE HONORABLE KENDALL J. NEWMAN, MAGISTRATE JUDGE OF
27 THE UNITED STATES DISTRICT COURT:
28
 1         The Parties through their undersigned counsel, subject to the Court’s approval,
 2 stipulate that Plaintiff be awarded attorney fees in the amount of NINE THOUSAND,
 3 DOLLARS and 00/100 ($9,000.00) under the Equal Access to Justice Act (EAJA), 28
 4 U.S.C. § 2412(d). This amount represents compensation for all legal services rendered
 5 on behalf of Plaintiff by counsel in connection with this civil action, in accordance with
 6
   28 U.S.C. § 2412(d).
 7
          After the Court issues an order for EAJA fees to Plaintiff, the government will
 8
   consider the matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to
 9
   Astrue v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability
10
   to honor the assignment will depend on whether the fees are subject to any offset
11
   allowed under the United States Department of the Treasury’s Offset Program. After
12
   the order for EAJA fees is entered, the government will determine whether they are
13
   subject to any offset.
14
15        Fees shall be made payable to Plaintiff, but if the Department of the Treasury

16 determines that Plaintiff does not owe a federal debt, then the government shall cause
17 the payment of fees, expenses and costs to be made directly to counsel, pursuant to the
18 assignment executed by Plaintiff. Any payments made shall be delivered to Plaintiff’s
19 counsel, Meghan O. Lambert at 521 Cedar Way, Suite 200, Oakmont, Pennsylvania
20 15139.
21         This stipulation constitutes a compromise settlement of Plaintiff’s request for
22 EAJA fees, and does not constitute an admission of liability on the part of Defendant
23 under the EAJA. Payment of NINE THOUSAND DOLLARS and 00/100 ($9,000.00)
24 in EAJA attorney fees. These payments shall constitute a complete release from, and
25 bar to, any and all claims that Plaintiff and Plaintiff’s attorney, Meghan O. Lambert,
26
     may have relating to EAJA attorney fees in connection with this action.
27
28
                                                -2-
 1            This award is without prejudice to the rights of Plaintiff’s attorney to seek Social
 2 Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause
 3 provisions of the EAJA.
 4                                             Respectfully submitted,
 5
 6
     Dated: 6/16/2021                          /s/ Meghan O. Lambert
 7                                             MEGHAN O. LAMBERT
                                               Attorney for Plaintiff
 8
 9
     Dated: 6/16/2021                          PHILLIP A. TALBERT
10                                             United States Attorney
                                               DEBORAH LEE STACHEL
11
                                               Regional Chief Counsel, Region IX
12                                             Social Security Administration
13
                                           By: Carol S. Clark
14                                            CAROL S. CLARK
                                              Special Assistant U.S. Attorney
15
                                              Attorneys for Defendant
16                                            (*Permission to use electronic signature
17                                            obtained via email on June 16, 2021).

18
19 SO ORDERED:
20
     Dated: June 21, 2021
21
22
23
24   thom.3


25
26
27
28
                                                   -3-
